DANAHY, Judge.
Defendant appeals his conviction and sentence for grand theft, contending the trial court erred in denying his motion to suppress certain tangible evidence and an in-culpatory statement. We affirm.
The court properly denied the motion as to the first contention since the record supports the court’s finding that the defendant failed to show he had a reasonable expectation of privacy in the area searched. United States v. Salvucci, 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed.2d 619 (1980); State v. Hutchinson, 404 So.2d 361 (Fla. 2d DCA 1981). Additionally, the court properly denied the motion with respect to the second contention since the record also supports the court’s finding that the defendant made his statements to officers voluntarily after he had been advised of his Miranda rights. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).
Therefore, both the tangible evidence and the inculpatory statement were admissible; accordingly, the judgment is affirmed.
HOBSON, A.C.J., and CAMPBELL, J., concur.